Citation Nr: 0114469	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.  


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 1941 to September 1942 and from February 1945 to 
March 1946, which included service as a member of the United 
States Armed Forces for the Far East (USAFFE).  The veteran 
was a prisoner of war (POW) from April 10, 1942 to September 
25, 1942.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision by the VA Regional Office 
(RO) located in Manila, Philippines.  The RO denied 
entitlement to service connection for cause of death and 
entitlement to accrued benefits.  The RO notified the 
appellant of that decision by letter dated May 11, 2000.  The 
appellant did not appeal the issue regarding accrued 
benefits.  38 C.F.R. §§ 20.200, 20.302 (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary to substantiate the 
appellant's claim has been obtained and VA's duty to notify 
and assist has been satisfied.  

2.  The veteran died in 1992 from cardiorespiratory arrest.  
The only underlying cause of death listed on the death 
certificate is R/O (rule out) chronic obstructive pulmonary 
disease.  

3.  There is no competent and probative evidence of chronic 
obstructive pulmonary disease other than the death 
certificate.   


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by service and may not be presumed to have been 
service incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475  § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's death certificate shows that he died in August 
1992 at home.  The immediate cause of death was 
cardiorespiratory arrest.  The underlying cause was "R/O 
Chronic Obstructive Pulmonary Disease." 

The evidence includes a January 1946 Affidavit for Philippine 
Army Personnel in which the veteran indicated that he had not 
incurred any wounds or illnesses during service.  The service 
medical records consist of two separation examination 
reports.  The February 1946 examination showed that the all 
body systems, including the cardiovascular system and lungs, 
were normal.  A chest x-ray examination was also normal.  The 
date of the second examination is listed as "14 Mar" and 
does not include the year; however, the veteran's age is 
listed as 29 years old.  This indicates that the examination 
was performed in 1946, which would be consistent with his 
separation from active service in March 1946.  A chest x-ray 
examination reportedly showed an enlarged hilus.  On physical 
examination, all body systems, including the cardiovascular 
system and lungs, were normal.  

Of record is a medical certificate, dated November 18, 1999, 
from A.V., MD., who stated that he had treated the veteran 
between August 6, 1947, and January 9, 1948, for essential 
hypertension with dizziness, nausea and vomiting, cardiac 
distress; insomnia, avitaminosis, chest pains with high 
fevers and afternoon fevers, kidney trouble (cystitis), 
ischemia, beriberi heart, cardiovascular disease, lumbar 
pain, coughing, headache, and general debility.  Dr. A.V. 
also submitted a document dated November 18, 1999, purporting 
to report the results of an examination of the veteran 
conducted when the veteran, who was born in 1917, was 31 
years of age.  Essentially the same medical problems as 
reported on the medical certificate were noted, and the 
diagnoses were stated to be: Essential hypertension, cardiac 
disease, cardiovascular disease, pulmonary infections, 
insomnia, avitaminosis, high fevers, ischemia, beriberi - 
heart - kidney trouble (cystitis), chest pains, and general 
debility.  

The evidence includes a Memorandum for File addressing the 
credibility of the evidence obtained, noting that Dr. A.V. 
had previously appeared at personal hearings as a witness for 
other veterans on two occasions.  He had provided diaries 
that contained entries showing purported treatment for the 
claimed disabilities at issue on both occasions.  Of 
particular note was a journal entry dated in March 1944 
showing that he treated the veteran from March 2, 1943 to 
1944 for post-traumatic stress disorder and his testimony 
that the entries were made on the dates specified.  

Criteria

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310 (West 1991 and  
Supp. 2000); 38 C.F.R. § 3.312 (2000).  

In cases of service connection for the cause of death, the 
first requirement of a current disability will always have 
been met, the current disability being the condition that 
caused the veteran to die; however, the last two requirements 
for a service-connection claim must be supported by the 
record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).  Notwithstanding, service connection 
may be granted for disease that is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000); see Cosman v.  Principi, 3 Vet. App. 303, 
305 (1992).  

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  See Allen v. Brown, 7 Vet. App. 439 (1995); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2000).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).  

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

If a veteran is: (1) A former POW and; (2) and was interned 
or detained for not less than 30 days, and avitaminosis; 
beriberi/beriberi heart disease; chronic dysentery; 
helminthiasis; malnutrition (including optic atrophy 
associated with malnutrition); pellagra; any other 
nutritional deficiency; psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); post-traumatic 
osteoarthritis; organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; 
irritable bowel syndrome; peptic ulcer disease; or peripheral 
neuropathy except where directly related to infectious causes 
shall be service-connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 C.F.R. § 3.309(c).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c), 
Note.  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  

Analysis

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The RO denied the appellant's claim as not well grounded.  
Nevertheless, as will be explained below, the Board finds 
that the duty to notify and assist mandated by the VCAA were 
satisfied and that the case need not be remanded for a 
medical opinion.  VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

The record shows the RO obtained all available service 
medical records and obtained certification of the veteran's 
recognized service.  The appellant submitted a copy of the 
Certificate of Death with her application for dependency and 
indemnity compensation.  The RO issued a development letter 
in October 1999, explaining the evidence of record and 
advising the appellant of the medical and lay that would be 
required to substantiate her claim.  In response, the 
appellant submitted evidence in support of her claim.  The RO 
also provided the appellant a copy of the relevant rating 
decision and statement of the case, which in combination 
inform her of the type of evidence necessary and of the laws 
and regulations pertaining to service connection, including 
presumptive service connection and service connection for the 
cause of death.  Thus, the duty to notify the appellant of 
the required information and evidence has been satisfied.   

With regard to the duty to assist, although the appellant was 
informed of the type of evidence necessary to establish her 
claim, she has not identified any outstanding medical or lay 
evidence that VA might assist her in obtaining.  
Additionally, obtaining a medical opinion is not necessary.  
There is no competent evidence other than the death 
certificate of the only disease noted on the death 
certificate, COPD.  COPD is not a disease for which 
presumptive service connection is available, including based 
on former POW status.  Nor is there any probative evidence 
linking the veteran's death to service or to the various 
medical conditions reported in the private medical evidence 
of record.  The record's deficiency in establishing in-
service incurrence or aggravation of the only disease linked 
to the veteran's death cannot be aided by further review of 
the evidence by a medical professional.  Thus, there is no 
reasonable possibility that a medical review and opinion 
would assist in proving the claim.  Finally, the appellant 
was afforded the opportunity for a personal hearing which she 
declined.  In view of the foregoing, the Board finds that the 
appellant will not be prejudiced by its deciding the claim 
without remanding it to the RO for consideration under the 
new legislation.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A); see Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to notify and assist the 
appellant has been satisfied, the Board turns to an 
evaluation of the appellant's claim on the merits.  

II.  Service Connection for Cause of Death

The evidence shows that the veteran did not file a claim for 
any VA benefits prior to his death in August 1992, more than 
40 years after service.  As noted, the death certificate 
shows that he died from cardiorespiratory arrest.  As the RO 
explained to the appellant, that was the mechanism of death.  
The only potential underlying cause shown by competent 
evidence (the death certificate) is rule out chronic 
obstructive pulmonary disease, of which there is no other 
medical evidence.  Since the veteran died at home, there 
would be no terminal hospital records and the appellant has 
identified only Dr. A.V. as a treating physician.   

The only other post-service medical evidence is from Dr. A.V.  
In one document he purported to report the findings/diagnoses 
of an examination of the veteran performed when the veteran 
was 31 years old, approximately 40 years prior to the date of 
the document.  The other document is a recent medical 
certificate reporting similar information.  However, the 
medical certificate also states that Dr. A.V. had treated the 
veteran from August 1947 to January 1948.  There is no 
indication from Dr. A.V. that he treated the veteran 
subsequent to 1948, which was more than 40 years prior to the 
veteran's death; that any of the conditions allegedly noted 
in 1947/1948 were related to the veteran's death; or that the 
veteran's death was related to service.  Thus, in light of 
these facts, there is no need to remand the case to ask him 
if he has any office records.  

Additionally, material in the claims folder certainly raises 
a question as to Dr. A.V.'s credibility as a witness on 
behalf of VA claimants.  That, in the cases of two other 
veterans, he presented a diary purporting to show his 
diagnosis of "post traumatic stress disorder" in 1944 
defies explanation.  The term "posttraumatic stress 
disorder" was not recognized psychiatric nomenclature until 
the third edition of the Diagnostic and Statistical Manual of 
Psychiatric Disorders (DSM III) published in 1980.  
Regardless of Dr. A.V.'s credibility or lack thereof, there 
is no need to ask him for the veteran's original medical 
records.  Even if the evidence he submitted in this claim is 
accepted as true, it does not indicate that the veteran was 
found to have chronic obstructive pulmonary disease by Dr. 
A.V. or that Dr. A.V. has any competent evidence regarding 
the cause of the veteran's death in 1992, decades after Dr. 
A.V. reportedly treated him.  Additionally, the death 
certificate does not mention any of the diseases purportedly 
diagnosed by Dr. A.V. in the 1940s.  

As to any diseases diagnosed by Dr. A.V. for which 
presumptive service connection is available, the one-year 
presumption would not apply since Dr. A.V. reported first 
treating the veteran more than one year after his recognized 
service.  As for the claimed diagnoses of various diseases 
for which the lifetime presumption is available to former 
POWs, such as avitaminosis and beriberi heart disease, the 
death certificate does not indicate that any such disorders 
diagnosed by Dr. A.V. was a factor in the veteran's death.  
See 38 C.F.R. §§ 3.309, 3.312.  

Thus, there is no probative evidence that a disease of 
service onset or that was compensably manifested during any 
applicable presumption period caused or contributed 
materially or substantially to cause the veteran's death.  
Nor is there medical evidence of a relationship between the 
cause of death and any alleged continuity of symptomatology.  
See Savage v. Gober, 10 Vet. App. 488 (1997).

The only evidence of record that relates the veteran's death 
to service consists of statements of the appellant.  This 
does not substantiate the claim because the appellant is not 
qualified to render an opinion that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, 
the preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death, and the doctrine of reasonable doubt is 
not applicable to her case.  


ORDER

The claim of service connection for the cause of the 
veteran's death is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

